       Case 2:18-cr-00164-MCE Document 305 Filed 01/07/21 Page 1 of 5


1

2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT

9                              EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                     No. 2:18-CR-00164-MCE
12                     Plaintiff,
13           v.                                     ORDER
14    JERRY CURTIS FOSTER,
15                     Defendant.
16
            Defendant Jerry Curtis Foster (“Defendant”) pled guilty to Use of Communication
17
     Facility to Facilitate a Drug Trafficking Offense in violation of 21 U.S.C. § 843(b). He
18
     was sentenced on July 25, 2019, to a prison term of forty-eight (48) months. Presently
19
     before the Court is Defendant’s Motion to Reduce Sentence. ECF No. 270. The
20
     Government opposes Defendant’s request. ECF No. 281. For the reasons that follow,
21
     his Motion is DENIED.
22
            Defendant contends that “extraordinary and compelling circumstances” exist such
23
     that his sentence should be reduced immediately to time served. More specifically,
24
     according to Defendant, “he suffers from comorbidities, including stage 2 hypertension
25
     and substantial obesity (BMI 35), that present a very high risk of severe illness or death
26
     from complications should he contract COVID-19 in prison.” ECF No. 270 at 1. Even if
27
     Defendant’s medical issues are sufficient to justify compassionate release, however,
28
                                                   1
       Case 2:18-cr-00164-MCE Document 305 Filed 01/07/21 Page 2 of 5


1    Defendant’s release would be inappropriate.

2           “‘[A] judgment of conviction that includes [a sentence of imprisonment] constitutes

3    a final judgment’ and may not be modified by a district court except in limited

4    circumstances.” Dillon v. United States, 560 U.S. 817, 824 (2010) (alterations in original;

5    quoting 18 U.S.C. § 3582(b)). Those circumstances are delineated in 18 U.S.C.

6    § 3582(c). “Effective December 21, 2018, the First Step Act of 2018 amended 18 U.S.C.

7    § 3582(c)(1)(A) to permit an inmate, who satisfies certain statutorily mandated

8    administrative procedures, to file a motion with the district court for compassionate

9    release.” Riley v. United States, 2020 WL 1819838, at *5 (W.D. Wash. Apr. 10, 2020)

10   (citing 18 U.S.C. § 3582(c)(1)(A)). That statute now provides:

11                 (c) Modification of an imposed term of imprisonment.—
                   The court may not modify a term of imprisonment once it has
12                 been imposed except that—
13                 (1) in any case—
14                 (A) the court, upon motion of the Director of the Bureau of
                   Prisons [(“BOP”)], or upon motion of the defendant after the
15                 defendant has fully exhausted all administrative rights to
                   appeal a failure of the [BOP] to bring a motion on the
16                 defendant's behalf or the lapse of 30 days from the receipt of
                   such a request by the warden of the defendant's facility,
17                 whichever is earlier, may reduce the term of imprisonment
                   (and may impose a term of probation or supervised release
18                 with or without conditions that does not exceed the unserved
                   portion of the original term of imprisonment), after considering
19                 the factors set forth in section 3553(a) to the extent that they
                   are applicable, if it finds that—
20
                   (i) extraordinary and compelling reasons warrant such a
21                 reduction;
22                 ....
23                 and that such a reduction is consistent with applicable policy
                   statements issued by the Sentencing Commission . . . .
24
     18 U.S.C. § 3582(c)(1)(A)(i).
25
            “Thus, the First Step Act amended § 3852(c)(1)(A) to allow prisoners to directly
26
     petition a district court for compassionate release, removing the BOP’s prior exclusive
27
     gatekeeper role for such motions.” Riley, 2020 WL 1819838, at *5. “The statute now
28
                                                   2
       Case 2:18-cr-00164-MCE Document 305 Filed 01/07/21 Page 3 of 5


1    provides the court with authority to reduce a sentence upon the motion of a defendant if

2    three conditions are met: (1) the inmate has either exhausted his or her administrative

3    appeal rights of BOP’s failure to bring such a motion on the inmate’s behalf or has

4    waited until 30 days after the applicable warden has received such a request; (2) the

5    inmate has established ‘extraordinary and compelling reasons’ for the requested

6    sentence reduction; and (3) the reduction is consistent with the Sentencing

7    Commission’s policy statement.” Id. (footnote omitted).

8           The starting point for the policy statement referenced in the third prong is United

9    States Sentencing Guidelines (“USSG”) § 1B1.13, which provides:

10                 [T]the court may reduce a term of imprisonment (and may
                   impose a term of supervised release with or without conditions
11                 that does not exceed the unserved portion of the original term
                   of imprisonment) if, after considering the factors set forth in 18
12                 U.S.C. § 3553(a), to the extent that they are applicable, the
                   court determines that--
13
                   (1)(A) Extraordinary and compelling reasons warrant the
14                 reduction; or
15                 (B) The defendant (i) is at least 70 years old; and (ii) has
                   served at least 30 years in prison pursuant to a sentence
16                 imposed under 18 U.S.C. § 3559(c) for the offense or offenses
                   for which the defendant is imprisoned;
17
                   (2) The defendant is not a danger to the safety of any other
18                 person or to the community, as provided in 18 U.S.C. §
                   3142(g); and
19
                   (3) The reduction is consistent with this policy statement.
20
            Since Defendant is less than 70 years old and was not sentenced pursuant to 18
21
     U.S.C. § 3559(c), he is only “entitled to relief if he demonstrates that (1) extraordinary
22
     and compelling reasons warrant a sentence reduction, (2) he is not a danger to the
23
     safety of others or the community, and (3) any requested reduction is consistent with the
24
     policy statement.” Riley, 2020 WL 1819838, at *6.
25
            “The Sentencing Commission’s application notes to this policy statement provide
26
     further guidance.” Id. Indeed, the notes explain that “extraordinary and compelling
27
     reasons” exist when:
28
                                                    3
       Case 2:18-cr-00164-MCE Document 305 Filed 01/07/21 Page 4 of 5


1                  (A) Medical Condition of the Defendant.

2                         ....

3                         (ii) The defendant is—

4                                (I) suffering from a serious physical or medical
                                 condition,
5
                                 (II) suffering from a serious functional or
6                                cognitive impairment, or

7                                (III) experiencing deteriorating physical or mental
                                 health because of the aging process,
8
                                 that substantially diminishes the ability of the
9                                defendant to provide self-care within the
                                 environment of a correctional facility and from
10                               which he or she is not expected to recover.

11   U.S.S.G. § 1B1.13 cmt. n.1 (emphasis added).

12          Here, Defendant contends he suffers from serious physical or medical conditions

13   that make him particularly vulnerable to COVID-19 such that he qualifies for release.

14   The burden is on Defendant. United States v. Holden, 2020 WL 1673440, at *3 (D. Or.

15   Apr. 6, 2020). He has not met that burden here.

16          After considering all of the circumstances of this case, including the factors under

17   18 U.S.C. § 3553(a), the Court agrees with the Government that, even assuming

18   Defendant’s medical conditions are sufficient to qualify him for consideration for release,

19   which this Court does not decide, such release would be inappropriate both under

20   § 3553(a) and because Defendant remains a danger to the community.

21          As the Government explains:

22                 At the time of sentencing, [Defendant] was in Criminal History
                   Category VI, with ten prior criminal convictions. PSR at ¶¶ 29-
23                 38. The Sentencing Guidelines classify him as a career
                   offender. Id. at ¶ 43. In this case, [Defendant] was an
24                 associate in a drug trafficking operation that distributed drugs
                   in Modesto and throughout the Central Valley. While the
25                 government does not simply dismiss [Defendant’s] statements
                   in allocution that, with the benefit of having started a family, he
26                 has every intention of mending his conduct, it remains that the
                   crime for which he was convicted in this case was by no mean
27                 anomalous. Narcotics trafficking has been a well-worn path
                   for [Defendant] and one for which his sentence of 48 months
28                 was charitable. Having served roughly half of his sentence, he
                                                    4
       Case 2:18-cr-00164-MCE Document 305 Filed 01/07/21 Page 5 of 5


1                 is unlikely to have received its deterrent or rehabilitative effects
                  sufficiently. Nothing about the COVID-19 pandemic reduces
2                 the defendant’s danger.

3    ECF No. 281 at 9-10. Given the foregoing, Defendant has not demonstrated he is no

4    longer a danger to the community.

5          Nor do the § 3553(a) factors support release. Defendant has served only roughly

6    half of his sentence, a sentence that was sufficient but not greater than necessary at the

7    time it was imposed and that remains so now. Having found that Defendant is a danger

8    to the community and having considered all of the factors set forth in § 3553(a), the

9    Court thus concludes that release would be inappropriate. Defendant’s Motion to

10   Reduce Sentence (ECF No. 270) is DENIED.

11         IT IS SO ORDERED.

12
     Dated: January 7, 2021
13

14

15
                                          _______________________________________
16
                                          MORRISON C. ENGLAND, JR.
17                                        UNITED STATES DISTRICT JUDGE

18

19

20

21

22

23

24

25

26

27

28
                                                    5
